     Case: 6:21-cv-00003-GFVT Doc #: 5 Filed: 01/15/21 Page: 1 of 2 - Page ID#: 26




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

LARRY T. SAWYER,                                )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )       No.    2:20-CV-264-TAV-CRW
                                                )
KEN MILLER,                                     )
JAMES MOSELY,                                   )
EDITH HATCHER,                                  )
HOWARD CARLETON, and                            )
MAJOR KILGORE,                                  )
                                                )
               Defendants.                      )


                                   JUDGMENT ORDER

         For the reasons set forth in the memorandum opinion filed herewith:

         1.    Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2] is
               GRANTED;

         2.    Plaintiff is ASSESSED the civil filing fee of $350.00;

         3.    The custodian of Plaintiff’s inmate trust account is DIRECTED to submit
               the filing fee to the Clerk in the manner set forth above;

         4.    The Clerk is DIRECTED to provide a copy of this memorandum and
               opinion and the accompany order to the custodian of inmate accounts at the
               institution where Plaintiff is now confined, the Attorney General of the state
               of Kentucky, and the Court’s financial deputy;

         5.    Even liberally construing the complaint in favor of Plaintiff, it fails to state a
               claim upon which relief may be granted under § 1983 as to Defendant
               Marshal Miller;

         6.    Accordingly, Defendant Marshal Miller is DISMISSED pursuant to
               28 U.S.C. §§ 1915(e)(2)(B) and 1915(A); and
Case: 6:21-cv-00003-GFVT Doc #: 5 Filed: 01/15/21 Page: 2 of 2 - Page ID#: 27




    7.    The Clerk is DIRECTED to transfer the remainder of this action to the
          United States District Court for the Eastern District of Kentucky and to close
          this Court’s file.

    ENTER:


                               s/ Thomas A. Varlan
                               UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT

   s/ John L. Medearis
   CLERK OF COURT




                                         2
